Citation Nr: 0420560	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  99-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a tear of the right Achilles tendon.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a tear of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1969 to June 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO increased the disability rating 
for low back pain to 10 percent disabling, denied an 
increased rating for the residuals of a right Achilles tendon 
tear, and denied an increased rating for the residuals of a 
left Achilles tendon tear.  The veteran has timely perfected 
an appeal of these determinations to the Board.  

In September 2001, the Board remanded these issues for 
further development.  In a December 2002 rating decision, the 
RO increased the disability rating for low back disorder to 
20 percent, increased the disability rating for residuals of 
a tear of the right Achilles tendon to 10 percent, and 
increased the disability rating for residuals of a tear of 
the left Achilles tendon to 20 percent.  The veteran has not 
indicated that he is satisfied with these ratings.  Thus, the 
claims are still before the Board.  AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  

On another matter, the Board observes that the record 
reasonably raises claims of entitlement to service connection 
for postoperative residual scars of the low back and Achilles 
tendon of each ankle.  The RO has not developed or 
adjudicated these issues.  The issues are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. The veteran's low back disorder is manifested by 
lumbosacral strain with characteristic pain on motion, slight 
limitation of motion of the lumbar spine and mild incomplete 
paralysis of the sciatic nerve.

2.  The veteran's low back disorder is not manifested by 
incapacitating episodes, or periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest and treatment by a physician, or by orthopedic or 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly 
constantly.

3.  The veteran's residuals of a tear of the right Achilles 
tendon are manifested by impairment that results in pain, 
functional loss, and moderate limitation of motion of the 
right ankle due to pain; however; even when pain is 
considered, the veteran's right ankle disability is not shown 
to result in functional loss consistent with or comparable to 
marked limitation of motion of the right ankle or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

4.  The veteran's residuals of a tear of the right Achilles 
tendon are manifested by moderate injury to Muscle Group XI 
and moderate injury to Muscle Group XII.  

5.  The veteran's residuals of a tear of the left Achilles 
tendon are manifested by marked limitation of motion of the 
left ankle.

6.  The veteran's residuals of a tear of the left Achilles 
tendon are manifested by moderate injury to Muscle Group XI 
and moderately severe injury to Muscle Group XII.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.25, 
4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5295 (2001) (effective prior to September 
23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2002) (effective from September 23, 2002 to September 25, 
2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5238, 5243 (2003) (effective 
from September 26, 2003).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a tear of the right Achilles tendon 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274, 4.73, 
Diagnostic Codes 5311, 5312 (2003).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a tear of the left Achilles tendon 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.25, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274, 4.73, 
Diagnostic Codes 5311, 5312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims for increased 
ratings.  The veteran was provided with a copy of the 
appealed May 1999 Rating Decision, the July 1999 Statement of 
the Case, March 2000 and December 2002 Supplemental 
Statements of the Case, and September 2001 Board Remand.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  Specifically, the documents 
contained the pertinent provisions of the VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Part 4 (2003).  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
Additionally, in January 2004, the veteran was informed of 
the revised the regulations applicable to rating disabilities 
of the spine.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  The September 2001 Board 
Remand informed the veteran of the provisions of the VCAA 
including the duties to inform and assist.  In a December 
2001 letter, VA asked the veteran to identify all health care 
providers that have treated him for his service-connected 
back and ankle disabilities since separation from service.  
The letter also informed the veteran that VA would obtain 
records from any VA facilities that have treated him for his 
disabilities.  Furthermore, the letter informed the veteran 
that he could directly contact the relevant health care 
providers and ask them to submit their records to VA.  
Additionally, in an April 2003 letter, VA provided the 
veteran with another opportunity to submit additional 
evidence concerning his appeal.  Lastly, in January 2004, the 
veteran was provided with the revised regulations applicable 
to rating disabilities of the spine and given an opportunity 
to submit additional evidence or argument on the issue of 
entitlement to an increased rating for his low back disorder.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claims.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the notices provided to the veteran 
via the July 1999 Statement of the Case, March 2000 
Supplemental Statement of the Case, September 2001 Board 
Remand and December 2001 VA letter were not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the claims in May 1999; however, the Board finds that any 
defect in the timing of the provision of notice was properly 
cured when the RO subsequently re-adjudicated his claims in 
December 2002.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable AOJ decision is harmless error.  
Additionally, VA has obtained and associated with the claims 
file every piece of evidence that the veteran has identified.  
Furthermore, the veteran has not contended that there is any 
outstanding record.  Under the circumstances in this case, 
the Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
for increased ratings poses no risk of prejudice to the 
veteran.  See Bernard, 4 Vet. App. 384.  

II.  General Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) ( all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).
 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

III.  Increased Rating for Low Back Disorder

Factual Background

A September 1997 private medical report from G. Bhuller, 
M.D., notes that the veteran is still having pain in the 
back, and that the pain is in the low back going into the 
posterior aspects of both thighs with no significant 
radiation into the knees.  Examination showed only mild 
tenderness of the spine, good forward flexion, lateral 
flexion of about 20 degrees, and straight leg raise to 90 
degrees.  X-rays of the lumbar spine showed mild flattening 
of the lumbar lordosis, narrowing of the L5-S1, and opaque 
neural foramina at L5-S1 probably indicating some bone 
lesions in the area.  Dr. Bhuller's impression was that the 
veteran still has degenerative disc disease.  The veteran's 
Motrin was increased from 800 mg once a day to 800 mg three 
times a day.

A January 1999 VA examination report reveals that the veteran 
began to note increasing back pain around 1982 and received 
physical therapy with some benefit.  Since then he has taken 
various medications but the pain has gotten progressively 
worse so that he saw his private orthopedic physician, Dr. 
Bhuller.  His biggest problem is that he is unable to sleep 
for very long periods of time because of increasing back 
pain.  He has pain when he gets up in the morning and 
actually has pain relatively constantly during the day, 
although to a low grade.  If he walks long periods of time, 
and certainly not more than about 200 or 300 yards, he begins 
to get discomfort in the back region.  He takes Motrin 800 mg 
a day.  The pain is located in the paralumbosacral back area, 
radiates laterally around the back, going to the femoral area 
of the thighs and radiates down to about the mid-thigh region 
bilaterally.  Dr. Bhuller stated in his note that an MRI was 
essentially normal with mild posterior element hypertrophy, 
but no stenosis and no nerve root impingement.  X-rays of the 
back done over various and sundry times revealed degenerative 
disk disease.  In addition, there was narrowing of L5-S1 disk 
space and a hint of retrolisthesis at that area.

Physical examination of the back revealed forward flexion of 
85 degrees, backward flexion of 15 degrees, lateral flexion 
of 10 degrees bilaterally, and straight leg raising of 90 
degrees bilaterally.  Reflexes were bilaterally equal at 
about 1/1 and strength was minimally decreased, being about 
4/5 bilaterally.  Examination of the hip revealed painful 
internal rotation to about 70 degrees and painful external 
rotation to about 30 degrees.  He was able to get on his 
tiptoes briefly and walk on his heels briefly.  His gait was 
relatively normal.  The examiner stated that the veteran has 
low back pain, degenerative in nature, and possibly 
degenerative joint disease of both hips.  The examiner 
commented that the veteran is moderately inconvenienced, 
mostly with his low back pain and less with his ankle 
problems, and that the veteran is able to perform his duties 
but is clearly uncomfortable.

An addendum to the above report notes that X-rays of the 
lumbosacral spine showed normal anatomic alignment without 
evidence of fracture or degenerative disk disease, and that 
X-rays of the hip were negative for fracture, dislocation or 
degenerative changes.  The diagnosis was of lumbosacral 
tendinitis and chronic tendinitis of bilateral hips.

An August 2001 treatment report from S. Tolbert-Moten, M.D., 
a private physician, notes no back pain.

A January 2002 treatment report from a Fort Lee Army hospital 
shows complaints of recent increase in chronic low back pain 
and an impression of exacerbation of chronic low back pain.

Another January 2002 Fort Lee report shows that the veteran 
enjoys fishing and walking but has chronic back pain that 
prevents him from finding a comfortable sleeping position so 
that he has to sleep in a recliner chair.  Active range of 
motion of the lumbar spine revealed 75 percent of flexion, 75 
percent of extension with end range pain to central L4-S1 and 
paraspinals, and 80 percent of SB (side bending) with end 
range pain.  There was extremely tight HS B (hamstring bend) 
at 40 degrees on 90/90 test and tight Achilles B DF B 
(bilateral dorsiflexion bend) lacks 5 degrees from neutral - 
standing flex, - Gillet, SLR B (straight leg raising bend) 
reproduced back pain HS pain with true radicular symptoms.  
TTP (tender to palpation) to L3-S1 with OP (overpressure).  
The diagnosis was chronic MLBP (mediolateral back pain).  The 
plan was physical therapy with a recommendation of 
participating in low impact cardiovascular exercises such as 
walking short distances, swimming or walking in the pool, 
biking, etc.  

A January 2002 back pain questionnaire reflects the following 
disability picture: pain is moderate and does not vary much; 
washing and dressing increases his pain, and he finds it 
necessary to change the way he does it; pain prevents him 
from lifting heavy weights off of the floor, but he can 
manage light to medium weights if they are conveniently 
positioned; pain prevents him from walking intermediate 
distances; pain prevents him from sitting for more than 1 
hour; pain prevents him from standing more than 10 minutes; 
his sleep is only 1/2 of his normal amount because of the 
pain; pain prevents him from participating in more energetic 
activities (e.g., sports, dancing, etc.); he gets increased 
pain while traveling which causes him to seek alternative 
forms of travel; and he can perform most of his 
job/homemaking duties, but pain prevents him from performing 
more physically stressful activities (e.g., lifting, 
vacuuming).  

The veteran underwent another VA examination in June 2002.  A 
review of the veteran's claims file was performed.  The 
examiner noted that there were no records documenting or 
outlining treatment of the veteran's back post military 
service but that the veteran brought an imaging study of the 
cervical spine with no reference to his lower lumbar spine.  

The veteran complained of pain that began in his back while 
he was a drill sergeant in 1974 to 1975 and that he believed 
that this pain was insidious in onset and was related to 
performing long periods of standing while supervising the 
firing range.  He stated that his back pain persisted 
resulting in having trouble sitting and trouble standing for 
any period greater than 15 minutes.  If he walks for more 
than one quarter of a mile he has to stop to rest because of 
pain that radiates from his buttocks into his thigh, and 
experiences aching and throbbing that require him to stop.  
He cannot sleep too long and he is unable to lie supine in 
bed.  He has to sleep primarily sitting in a recliner chair.  
If he stays in one position for too long pressure upon his 
legs generates numbness in his lower extremities.  He could 
not lift greater than 25 pounds and if he does so and 
especially if he does so repetitively his back pain is made 
worse.  His pain seems to be made worse by prolonged periods 
of activity and seems to be somewhat worse towards the end of 
the day.  He has been in physical therapy at Fort Lee 
recently for his condition and it seems to have helped him 
only minimally.  He also complained of some weather aching 
but denied any definite question of weather ache.  He denied 
any other injury to his back and denied wearing back support 
or brace but stated that he uses a lumbar support pillow for 
sitting.

Upon physical examination, the veteran had no tenderness on 
palpation of his lumbar spine and no observable outward 
abnormality.  There was some tenderness in the right superior 
SI joint region on direct palpation.  There was full and 
normal range of motion of the lumbar spine.  Deep tendon 
reflexes of the patellars and Achilles were 2+ and 
symmetrical at the patellar and Achilles areas.  His dorsalis 
pedis and posterior tibial pulses were 2+ and bounding 
bilaterally.  

The examiner reported that X-rays of the lumbar spine 
revealed some degenerative changes involving the left SI 
joint and degenerative disk changes between L5-S1 of a mild 
degree.  The examiner stated that the veteran had a long 
history of back pain developing in the military and that the 
veteran complains of symptoms that are suggestive of spinal 
stenosis although there is not a great deal of degenerative 
disk and/or facet joint abnormalities on plain films.  He 
added that an MRI would be most helpful in better determining 
the etiology of the veteran's back symptoms and recommended 
an MRI of the spine.  The examiner then stated that it is 
conceivable that if the veteran does have spinal stenosis it 
is related to a congenital basis as opposed to deterioration 
or to a specific injury.  

An August 2002 addendum to the above VA examination report 
adds that the veteran's range of motion of the lumbar spine 
revealed flexion from 0 to 95 degrees, extension from 0 to 20 
degrees, left lateral flexion from 0 to 25 degrees, and right 
lateral flexion from 3 to 35 degrees.  

Regarding the issue of additional limited range of motion due 
to pain and movement, excessive fatigability and 
incoordination, the examiner stated that it is extremely 
difficult to assess because he can only provide range of 
motion elicited or demonstrated during the course of the 
examination.  The examiner stated that the veteran's range of 
motion did not change during repetitive motion of the back 
today.  The examiner stated that the other reason that it is 
difficult is that the veteran states that often times the 
pain is exacerbated by exceeding his normal physical task.  
The veteran stated that his job is primarily a sedentary type 
of job and does not require him to do lifting however if he 
attempts to do lifting such as to move furniture or to carry 
heavy objects his pain is manifest.  The veteran stated that 
he rarely ever has to do that during a normal course of a 
day's activity.  The examiner suggested that to really know 
to what extent the degree of pain, excessive fatigability and 
weakened movement plays upon the clinical picture one would 
have to obtain a functional capacity evaluation done by a 
registered physical therapist.  The examiner added that this 
requires at least a 3 to 4 hour examination that is virtually 
impossible to conduct during this particular setting.  

Additionally, the examiner stated that X-rays did not reveal 
a significant amount of degenerative joint and disc disease 
except at one level as stated previously.  The examiner 
explained that his allusion to spinal stenosis was based on 
the veteran's symptoms of pain and discomfort in his legs 
when he attempted to walk for extended periods of time.  He 
stated that, if the veteran does have spinal stenosis not 
based upon degenerative process since the veteran's plain 
films do not reveal it adequately, he suspects that spinal 
stenosis is present and there is probably a congenital 
element to it.  He added that this was purely speculation and 
the only way to definitively define or to eliminate that 
diagnosis is to either do a CT scan and preferably an MRI of 
the lumbar spine which would give better detail.  

Analysis

The Board observes that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to rating diseases of the spine.  67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic 
Code 5237 as the new code for lumbosacral strain.  The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  The Board observes that the rating criteria for 
Diagnostic Code 5295 did not change with the September 2002 
revision, thus, the Board will only differentiate between the 
2002 and 2003 versions of the code.

The veteran is currently evaluated as 20 percent disabling 
for his low back disorder under Diagnostic Code 5295, 38 
C.F.R. § 4.71a (2002).  Under that code, a 20 percent 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
evaluation is assigned for lumbosacral strain that is severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent evaluation is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine; a 40 percent evaluation is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

After carefully reviewing the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's low back disorder warrants a disability 
rating in excess of 20 percent for lumbosacral strain under 
any version of the rating criteria.  In this regard, the 
Board acknowledges that the veteran has narrowing of L5-S1 
disk space; however, the Board observes that the veteran's 
lumbosacral strain is not severe with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion.  See 
Diagnostic Code 5295 (2001); Diagnostic Code 5295 (2002).  
Additionally, the Board observes that the veteran does not 
have forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  See Diagnostic Code 5237 (2003).  Moreover, the Board 
observes that the veteran's disability does not even meet the 
criteria for a 20 percent evaluation under the current 
general rating formula.  Id.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra, ankylosis of the spine, ankylosis of 
the lumbar spine, or severe limitation of motion of the 
lumbar spine, a rating greater than 20 percent under 
Diagnostic Code 5285, 5286, 5289 or 5292 (2002) is not 
warranted under either rating criteria in effect prior to 
September 23, 2002 or from September 23, 2002 to September 
25, 2003.  

With respect to Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, although the veteran's disability is 
productive of constant pain and some functional impairment, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings in the record, which are consistent with a 
10 percent evaluation, a rating greater than 20 percent is 
not appropriate.  Moreover, the January 1999 VA examination 
report stated that the veteran's reflexes were bilaterally 
equal at about 1/1 and strength was minimally decreased at 
about 4/5 bilaterally; the June 2002 VA examination report 
stated that deep tendon reflexes were 2+; and the August 2002 
examination report stated that the veteran's range of motion 
did not change during repetitive motion of the back.  The 
Board observes that the above findings indicate normal 
neurological function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.

Additionally, the Board observes that a higher evaluation is 
not warranted under any version of Diagnostic Code 5293/5243 
for intervertebral disc syndrome.  

With respect to the regulations in effect prior to September 
23, 2002, the Board observes that the veteran's low back 
disability is not manifested by severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  See 
Diagnostic Code 5293 (2001).  

As for the regulations in effect from September 23, 2002 to 
September 25, 2003, the Board observes that the veteran's 
disability is not manifested by any period of incapacitating 
episodes.  See Diagnostic Code 5293 (2002).  Additionally, 
the Board finds that a higher rating is not warranted under 
38 C.F.R. § 4.25 (2003) for combined ratings for separate 
evaluations of chronic orthopedic and neurological 
manifestations.  In this regard, the Board observes that the 
veteran is entitled to a 10 percent evaluation under 
Diagnostic Code 5292 for slight limitation of motion of the 
lumbar spine, as evidenced by the relatively normal range of 
motion findings in the record.  The Board further observes 
that the veteran is entitled to a 10 percent evaluation under 
Diagnostic Code 8520, 38 C.F.R. § 4.124a (2002), for mild 
neurological symptoms associated with the sciatic nerve, as 
evidenced by pain that radiates to the thighs but with no 
significant radiation to the knees, and numbness in the lower 
extremities when in one position for too long.  In this 
regard, the Board reiterates that the veteran's reflexes were 
bilaterally equal at about 1/1, strength was minimally 
decreased at about 4/5 bilaterally, and deep tendon reflexes 
were 2+, all indicative of normal neurological findings.  
Thus, under 38 C.F.R. § 4.25, the combined value is 19 
percent which, when converted to the nearest number divisible 
by 10, yields a combined rating of 20 percent.

Under current Diagnostic Code 5243 for intervertebral disc 
syndrome, which has been in effect since September 26, 2003, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's low back disorder 
warrants a disability rating in excess of 20 percent.  In 
this regard, the Board observes that the veteran does not 
have forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  
See Diagnostic Code 5243 (2003).  The Board again points out 
that the veteran's disability does not even meet the criteria 
for a 20 percent evaluation under the current general rating 
formula.  Id.  

On another matter, the Board observes that, even if the 
veteran were to have spinal stenosis, the rating criteria for 
Diagnostic Code 5238 for the condition under the current 
regulations are the same as those for lumbosacral strain.  
Thus, the veteran's disability rating for spinal stenosis 
would be identical, and a rating in excess of 20 percent 
would still not be warranted.  

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 60 percent for the veteran's 
low back disorder.





IV.  Increased Rating for Residuals of Tears of the Right and 
Left Achilles Tendons

Factual Background

A January 1999 VA examination report shows that the veteran 
complained that he could not run and if he does he gets pain 
in the Achilles tendons.  He may get some pain in the 
Achilles tendon if he stands for long periods of time and 
walks.  He also stated that he has some local sensitivity 
where the surgery was located on the Achilles tendon.

Physical examination revealed scars over both Achilles 
tendons, about 2 inches vertically, that were tender to 
palpation.  The veteran was able to get on his tiptoes 
briefly and also walk on his heels briefly.  His gait was 
normal.  Range of motion of the ankles revealed dorsiflexion 
about 10 degrees and plantar flexion about 60 degrees, 
relatively normal.  The impression was of chronic tendinitis 
from the repair of the Achilles tendons.  The examiner 
commented that the veteran is moderately inconvenienced, 
mostly with his low back pain and less with his ankle 
problems, and that the veteran is able to perform his duties 
but is clearly uncomfortable.

An August 2001 treatment report from Dr. Tolbert-Moten, a 
private physician, notes complaints of swelling in both 
ankles for one month.  Examination showed 1+ edema 
bilaterally.  The diagnosis was ankle edema probably 
secondary to Norvasc, medication used to treat high blood 
pressure.  

A January 2002 treatment report from a Fort Lee Army hospital 
shows that the veteran had bilateral posterior ankle 
tightness and pain with a history of bilateral Achilles 
tendon repair with no recent traumatic event.  The veteran 
complained of pain in the Achilles tendons and stated that 
sometimes it feels as if they are going to snap.  There was 
extremely tight HS B (hamstring bend) at 40 degrees on 90/90 
test and tight Achilles B DF B (bilateral dorsiflexion bend) 
lacks 5 degrees from neutral.  The diagnosis was chronic 
Achilles tendinitis secondary to tight musculature.  The plan 
was physical therapy with a recommendation of participating 
in low impact cardiovascular exercises such as walking short 
distances, swimming or walking in the pool, biking, etc.  

A February 2002 Fort Lee note shows that the veteran 
complained of bilateral posterior ankle tightness and burning 
pain with a history of bilateral Achilles tendon repair with 
a recent increase in symptoms with no recent trauma.  Pain 
assessment revealed that the veteran had no pain.  
Examination showed positive tenderness to palpation of the 
Achilles tendon and retrocalcaneal bursa and pain with 
stretching.  X-rays were within normal limits.  The 
assessment was retrocalcaneal bursitis.  

February 2002 X-rays from Fort Lee show that routine views of 
both calcanei revealed no evidence of fracture, dislocation, 
heel spurs, or other gross abnormalities and the impression 
was of linear calcific density anterior to the right ankle 
joint - clinically correlate.  

The veteran underwent a VA examination in June 2002.  The 
veteran complained of tightness involving the heel cords 
bilaterally and of swelling, especially in the left heel.  He 
stated that the left seems to be worse and that it seems to 
be mostly worse after periods of inactivity and especially 
upon weight bearing first thing in the morning, and that he 
has to go through a stretching routine in order to get them 
to feel better.  He also stated that he received physical 
therapy early this year, which seems to have helped him on a 
limited basis.  He is on a home exercise program of 
stretches.  He has no difficulty wearing shoes.  He does not 
wear any orthotics and he has had no other injuries to his 
heels or ankles.  

A review of the veteran's claims file was performed.  
Physical examination showed that deep tendon reflexes of the 
patellars and Achilles were 2+ and symmetrical at the 
patellar and Achilles areas.  His dorsalis pedis and 
posterior tibial pulses were 2+ and bounding bilaterally.  He 
had well-healed surgical scars on the posterior aspects of 
both heels.  There was increased swelling involving the left 
ankle.  The right ankle range of motion revealed dorsiflexion 
to 10 degrees and plantar flexion to 30 degrees.  Left ankle 
range of motion revealed dorsiflexion to 0 degrees and 
plantar flexion to 20 degrees.  He had some limitation of 
inversion, eversion of the ankles themselves.  X-rays of the 
ankles were basically within normal limits.  The impression 
was of status post bilateral Achilles tendon ruptures with 
fairly good range of motion bilaterally but some persistent 
stiffness and pain involving his left Achilles tendon 
suggestive of postsurgical changes and/or calcific 
tendinitis.

Analysis

The veteran is currently evaluated as 10 percent disabling 
for residuals of a tear of the right Achilles tendon and 20 
percent for residuals of a tear of the left Achilles tendon, 
both for muscle injury under Diagnostic Code 5024-5311, 38 
C.F.R. §§ 4.71a, 4.73 (2003).  The Board notes that the 
veteran has been evaluated under this diagnostic code by 
analogy.  38 C.F.R. § 4.20 (2003).  

The Board notes that the veteran's ankle disabilities 
involving a tendon have been evaluated under Diagnostic Code 
5311.  The Board observes that Diagnostic Code 5271 for 
limitation of motion of the ankle is the most appropriate 
code for the veteran's ankle disabilities.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by an explanation and evidence).  In this regard, 
the Board observes that the record does not show that the 
veteran's ankle disabilities involves the posterior and 
lateral crural muscles, or muscles of the calf, including the 
triceps surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus or plantaris, as 
contemplated by Diagnostic Code 5311.  Moreover, the record 
shows that his disabilities affect limitation of motion of 
the ankle and not propulsion, stabilization of the arch, 
flexion of the toes or flexion of the knee.  Likewise, the 
Board observes that the record does not show that the 
veteran's ankle disabilities involve the anterior muscles of 
the leg such as the tibialis anterior, extensor digitorum 
longus, extensor hallucis longus or peroneus tertius, or that 
they affect extension of the toes or stabilization of the 
arch, as contemplated by Diagnostic Code 5312.  

Pursuant to Diagnostic Code 5271 for limitation of motion of 
the ankle, a 10 percent rating is assigned for moderate 
limitation of motion; and a 20 percent rating is assigned for 
marked limitation of motion, and this is the maximum 
schedular rating.  The average normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2003).

Diagnostic Code 5311 provides schedular rating criteria for 
damage to Muscle Group XI, pertaining to the posterior and 
lateral muscles of the calf, that affects propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes and flexion of the knee.  Slight injury to these 
muscles warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation, which is the maximum schedular 
evaluation under this code.  38 C.F.R. § 4.73, Diagnostic 
Code 5311.  

Diagnostic Code 5312 provides schedular rating criteria for 
damage to Muscle Group XII, pertaining to the anterior 
muscles of the leg, that affects dorsiflexion, extension of 
the toes and stabilization of the arch.  Slight injury to 
these muscles warrants a noncompensable evaluation; moderate 
injury warrants a 10 percent evaluation; moderately severe 
injury warrants a 20 percent evaluation; and severe injury 
warrants a 30 percent evaluation, which is the maximum 
schedular evaluation under this code.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.  

Turning to the issue of an increased rating for the veteran's 
right ankle disability, the Board notes that the January 1999 
VA examiner reported dorsiflexion to 10 degrees and plantar 
flexion to 60 degrees, relatively normal, and commented that 
the veteran was moderately inconvenienced, mostly with his 
low back pain and less with his ankle problems.  The Board 
also notes that the recent June 2002 VA examination report 
revealed dorsiflexion to 10 degrees and plantar flexion to 30 
degrees.  The Board finds that these range of motion findings 
reflect only moderate limitation of motion of the right 
ankle, warranting a 10 percent evaluation under Diagnostic 
Code 5271.  In this regard, the Board observes that the 1999 
and 2002 VA examiners commented that the veteran had 
relatively normal range of motion and fairly good range of 
motion, respectively.  The Board also acknowledges that the 
veteran's right ankle disability is productive of pain and 
some functional impairment; however, the Board reiterates 
that this disability is evaluated based on limitation of 
motion due to pain.  Thus, given the range of motion findings 
in the record, which are consistent with a 10 percent 
evaluation, a rating greater than 10 percent is not 
appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Additionally, the Board points out 
that the January 1999 VA examiner commented that the veteran 
is moderately inconvenienced, mostly with his low back pain 
and less with his ankle problems.  A higher rating of 20 
percent is not warranted, as the veteran's disability is not 
reflective of marked limitation of motion of the right ankle.

Additionally, the Board finds that the veteran's right ankle 
disability reflects, at most, moderate injury to Muscle Group 
XI under Diagnostic Code 3511 and moderate injury to Muscle 
Group XII under Diagnostic Code 3512, each representing a 10 
percent evaluation.  In this regard, the Board again points 
out that the veteran's disability does not involve the 
posterior and lateral crural muscles or muscles of the calf, 
or affect propulsion, stabilization of the arch, flexion of 
the toes or flexion of the knee.  Accordingly, a higher 
evaluation is not warranted under Diagnostic Code 5311.  
Similarly, the Board again notes that the veteran's 
disability does not involve the anterior muscles of the leg 
or affect extension of the toes or stabilization of the arch.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 5312.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right ankle disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the ankle, ankylosis of the subastragalar 
or tarsal joint, malunion of os calcic or astragalus or 
astragalectomy, a rating higher than 10 percent is not 
warranted under Diagnostic Code 5270, 5272, 5273 or 5274. 

Furthermore, the Board has considered whether the veteran's 
right ankle disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
residuals of a tear of the right Achilles tendon.

In light of the above, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 10 percent for residuals of a 
tear of the right Achilles tendon.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With respect to residuals of a tear of the left Achilles 
tendon, the Board notes that the June 2002 VA examiner 
reported 0 degrees of dorsiflexion and 20 degrees of plantar 
flexion of the left ankle.  The Board finds that these range 
of motion findings reflect marked limitation of motion of the 
ankle, warranting a 20 percent evaluation under Diagnostic 
Code 5271.  In this regard, the Board acknowledges that the 
veteran experiences pain on use which limits his functional 
ability; however, the effects of pain would not result in a 
higher rating, as the current 20 percent rating is the 
maximum rating for limitation of motion under this code.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; 
Spencer, 13 Vet. App. 376.  

In addition, the Board finds that the veteran's left ankle 
disability represents, at most, moderate injury to Muscle 
Group XI under Diagnostic Code 3511 and moderately severe 
injury to Muscle Group XII under Diagnostic Code 3512, 
representing 10 percent and 20 percent evaluations, 
respectively.  A higher evaluation of 30 percent is not 
warranted under Diagnostic Code 5312, as the veteran's 
disability is not reflective of severe injury to the muscle 
group.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left ankle disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the ankle, a rating higher than 20 percent 
is not warranted under Diagnostic Code 5270. 

Furthermore, the Board has considered whether the veteran's 
left ankle disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
9 Vet. App. 337.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the veteran's 
residuals of a tear of the left Achilles tendon.

Given the above, the Board concludes that the preponderance 
of the evidence is against a finding for a disability rating 
in excess of 20 percent for residuals of a tear of the left 
Achilles tendon.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.


ORDER

A disability rating in excess of 20 percent for low back 
disorder is denied.

A disability rating in excess of 10 percent for residuals of 
a tear of the right Achilles tendon is denied.

A disability rating in excess of 20 percent for residuals of 
a tear of the left Achilles tendon is denied.

	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



